DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (EP 3 505 310) in view of  Choi et al. (U.S. Pub No. 20160132744).
Regarding claims 1, 12, 13 Noh et al. disclose a method and an electronic apparatus (mobile robot as shown in Fig.3), comprising: a sensor; a camera; a memory; and a processor configured to be connected to the sensor, the camera and the memory (See Fig.6; camera = image acquisition unit), wherein the memory includes an artificial intelligence model trained to identify at least one object (See paragraph 0158; object recognition module 144 may include a Deep Neural Network (DNN) trained through deep learning, such as Convolutional Neural Network (CNN), Recurrent Neural Network (RNN), Deep Belief Network (DBN), etc.) , and wherein the processor is further configured to: detect an object based on sensing data received from the sensor (See paragraph 0149, 0151) (The mobile robot 100, 100a, or 100b moves in one direction until detecting an object or a wall, and, when the object recognition module 144 recognizes an object, the mobile robot 100, 100a, or 100b may determine a travel pattern, such as forward travel and rotation, depending on an attribute of the recognized object; the mobile robot may perform object recognition and avoidance based on machine learning); 
based on the detected object being identified as having a height less than a predetermined threshold value (See paragraph 0150; if the attribute of the recognized object implies an object that the mobile robot is able to climb ; See paragraph 0011; the robot cleaner recognizes presence of an object in response to sensing, by an ultrasonic sensor, an ultrasonic signal reflected by an object (S12), and determines whether the recognized object has a height that the robot cleaner is able to climb (S13));
warp an object region, including the detected object, in an image acquired through the camera based on distance information of the object region; and identify the detected object by inputting the warped object region into the artificial intelligence model.  (Noh et al. par 0150- if the attribute of the recognized object implies an object that the mobile robot is able to climb, the mobile robot 100, 100a, or 100b may keep traveling straight forward. Alternatively, if the attribute of the recognized object implies an object that the mobile robot is not able to climb, the mobile robot 100, 100a, or 100b may travel in a zigzag pattern in a manner in which the mobile robot 100, 100a, or 100b rotates, moves a predetermined distance, and then moves a distance in a direction opposite to the initial direction of travel until detecting another object.)
However, Noh et al. fail to specifically disclose warp an object region, including the detected object, in an image acquired through the camera based on distance information of the object region. In  an analogous art, Choi et al. disclose warp an object region, including the detected object, in an image acquired through the camera based on distance information of the object region (See Choi et al. par 0011: strong recognition result (accuracy) are guaranteed and the object can be recognized clearly.) of extracting an object from an image including the object even when the object has the form of an incomplete tetragon, (e.g. the situation as outlined in the application, where the object is placed flat on the surface and the imaged object region is distorted, see Fig. 1 of the present application) According to Choi et al., determining the type of the object (see Choi, par 0008) can be improved by providing a distortion corrected object region (see Choi, par 0008)Thus, in order to the invention solve the above-mentioned problem and meet the above-mentioned demand it is proposed. Object recognition method using the vision sensing and the ranging sensing converting and unites the video data [vision sensing result] and distance measurement data [ranging sensing result] and recognizes clearly the object are stayed with offer but the purpose has distance measurement data the distortion based on the image transformation technique (homography technique) based on many video data according to video data.) Therefore, Choi et al. suggest to warp an object region, including the detected object, in an image acquired through the camera based on distance information of the object region. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the image object of Noh et al with the teaching of Choi to extract an image from a perspective image by converting the image in order to obtain a corrected extracted image data.  
Regarding claim 2, Noh et al. disclose wherein further based on a determination that the detected object being positioned on a plane on which the electronic apparatus is located, the processor is further configured to warp the object region is performed (See Choi et al.), and wherein the height of the detected object is identified from the plane on which the electronic apparatus is located (See Noh et al. as discussed ; the height is determined from the surface of the cleaning robot).  
Regarding claim 3, Noh et al. disclose wherein the predetermined threshold value is predetermined based on a maximum height crossable or climbable by the electronic apparatus when the electronic apparatus is driven to move (See Noh, paragraph 0011: robot cleaner recognizes presence of an object in response to sensing, by an ultrasonic sensor, an ultrasonic signal reflected by an object (S12), and determines whether the recognized object has a height that the robot cleaner is able to climb (S13).).
Regarding claim 4, Choi et al. disclose wherein in warping of the object region, the processor is further configured to acquire distance information of each of a plurality of pixels constituting the object region, and transform positions of the plurality of pixels based on the acquired distance information (See paragraph 0026; the size of the object projected onto the image inside becomes smaller as the distance as to video data, becomes distant. If such characteristic is applied to distance measurement data and the Warping is appropriately done on one's behalf then the difference is to be decreased in data fusion. At this time, the Homography technique (Homography transformation) is used for the Warping as the image transformation technique.).
Regarding claims 5, 16, Choi et al. disclose wherein in transforming the positions of the plurality of pixels, the processor is further configured to: identify, among the plurality of pixels, a reference pixel corresponding to a reference distance, based on the acquired distance information; transform a position of a first pixel, of which a distance is greater than the reference distance, such that an interval between the first pixel and the reference pixel increases; and transform a position of a second pixel, of which a distance is less than the reference distance, such that an interval between the second pixel and the reference pixel decreases. (see Choi et al., par 0029, par 0030: 0029] In fig. 3, video data is expressed as the form in which the object in which the object near since the camera is the form projecting the three-dimensional image on plane is far becomes smaller. However, in case of straight line distance measurement data obtained through the laser scanner, 3D distance measurement data is not projected onto and it is expressed as the distance (see paragraph 0008, 0010, 0024, 0026).  
Regarding claims 6, 17, Choi et al. disclose wherein in transforming the positions of the plurality of pixels, the processor is further configured to: transform the position of the first pixel such that a degree of an increase in the interval between the first pixel and the reference pixel becomes greater as a difference between the reference distance and the distance of the first pixel increases, and transform the position of the second pixel such that a degree of a decrease in the interval between the second pixel and the reference pixel becomes greater as a difference between the reference distance and the distance of the second pixel increases (See par 0029, par 0030: In fig. 3, video data is expressed as the form in which the object in which the object near since the camera is the form projecting the three- dimensional image on plane is far becomes smaller or larger based on distance see paragraph 0010, 0025, 0026).
Regarding claim 7, Choi et al. disclose wherein in the transforming the positions of the plurality of pixels, the processor is further configured to identify, as the reference pixel, at least one pixel corresponding to a closest distance among the plurality of pixels.  (considered to be a straightforward design option to use a pixel corresponding to a closest distance; 0010).
Regarding claim 8, Choi et al. disclose wherein the processor is further configured to set, as the reference distance, a distance of a region in which a focus of the camera is positioned in the acquired image.  (See Choi et al. paragraph 0008, 0015, 0026; Distance measurement data is obtained;  According to one or more exemplary embodiments, an apparatus for processing an image including at least one object includes: a processor configured to: detect a region of the at least one object from the image; define a plurality of straight lines approximating a boundary of the detected region, based on a number of distributed points at which each of the plurality of straight lines coincide with the boundary of the detected region; extract first image data for a polygonal region enclosed by at least some of the straight lines (e.g., four in the case of a rectangle), and having vertexes at intersection points at which the at least some of the straight lines intersect each other and; output the extracted first image data as second image data for display; and a storage unit configured to store the second image data. [0026] The method may further include selecting the second polygon based on at least one selected from the group consisting of a size of the plurality of first polygons, a degree of distortion, a distance from the center of a screen, and a distance from an apparatus for processing the image, wherein the displaying of the plurality of first polygons includes displaying the second polygon in a different manner to the first polygons other than the second polygon, and the extracting of the first image data may include extracting the first image data with respect to the second polygon.)
Regarding claims 9, 18, Noh et al. disclose wherein the reference distance is predetermined within a distance range in which the artificial intelligence model identifies the object.  (See Noh et al. , par 0158-the object recognition module 144 may include a Deep Neural Network (DNN) trained through deep learning, such as Convolutional Neural Network (CNN), Recurrent Neural Network (RNN), Deep Belief Network (DBN), etc.).
Regarding claims 10, 19, Noh et al. disclose wherein the processor is further configured to: acquire information on the object included in the warped object region and a reliability value of the information on the object, by inputting the warped object region into the artificial intelligence model, and based on the acquired reliability value being less than a threshold value, identify the detected object by inputting the object region that is not warped into the artificial intelligence model.  (see Noh et al. par [0322] Referring to (a) of FIG. 26 , the object recognition module 144 may recognize an input image and obtain a recognition result indicative of a fan with a confidence of 0.95 and a recognition result indicative of a home theater with a confidence of 0.7. In this case, the object recognition module 144 may output the fan, which is a recognition result having a higher confidence of 0.7, as a recognition result with respect to the input image.).
Regarding claims 11, 20,  Noh et al. disclose wherein the processor is further configured to, based on a determination that the detected object has a height equal to or greater than the predetermined threshold value, identify the detected object by inputting the object region, that is not warped, into the artificial intelligence model (See Noh et al. par 0158-the object recognition module 144 may include a Deep Neural Network (DNN) trained through deep learning, such as Convolutional Neural Network (CNN), Recurrent Neural Network (RNN), Deep Belief Network (DBN), etc.; paragraph 0011, 0150).
Regarding claim 14,  Noh et al. disclose wherein the warping the object region is performed further based on a determination that the detected object being positioned on a plane on which, and wherein the detected object is identified as being crossable or climbable based on a height of the detected object from the plane on which the electronic apparatus is located (See Noh et al. paragraph 0011: robot cleaner recognizes presence of an object in response to sensing, by an ultrasonic sensor, an ultrasonic signal reflected by an object (S12), and determines whether the recognized object has a height that the robot cleaner is able to climb (S13).)
Regarding claim 15, Choi et al. disclose wherein the warping comprises acquiring distance information of each of a plurality of pixels constituting the object region, and transforming positions of the plurality of pixels based on the acquired distance information (See Choi et al. : par 0026 The size of the object projected onto the image inside becomes smaller as the distance as to video data, becomes distant. If such characteristic is applied to distance measurement data and the Warping is appropriately done on one's behalf then the difference is to be decreased in data fusion. At this time, the Homography technique  (Homography transformation) is used for Warping as the image transformation technique).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art of Shih-Jong 5,528,703 disclose a method for identifying the size, shape, and location of objects in a specimen wherein the image of the specimen is represented by image data and wherein the image data is processed to provide mask data representing a mask wherein the mask identifies the size, shape, and location of the object. Generally, the method includes the step of enhancing the image and creating a threshold image wherein the threshold image includes a threshold intensity value associated with each pixel of the image. The threshold image is combined with the original image to provide a mask image that identifies the size, shape, and location of the objects. The mask image may be further refined to ensure accurate identification of the object. Various other techniques are disclosed within the general method for processing image data.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661